DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-7 and 11 directed to species non-elected without traverse.  Accordingly, claims 5-7 and 11 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 1, in lines 22-50, please delete: 
“selectively cause the air conditioner to perform 
dehumidification supplying dehumidified air to an indoor by passing indoor return air through the first path and discharging humidified air to an outdoor by passing outdoor intake air through the second path, by controlling the rotation speed of the heat and mass exchanger to within a preset first speed range, 2Application No. 15/195,049 Docket No. 021055.0015 
humidification discharging the dehumidified air to the outdoor by passing the outdoor intake air through the first path and supplying the humidified air to the indoor by passing the indoor return air through the second path, by controlling the rotation speed of the heat and mass exchanger to within the preset first speed range, 
energy recovery ventilation recovering and transferring heat and moisture between the indoor return air and the outdoor intake air by the heat and mass exchanger, by passing the indoor return air through the second path to be discharged to the outdoor and passing the outdoor intake air through the first path to be supplied to the indoor, by controlling the rotation speed of the heat and mass exchanger to within a preset second speed range, 
ventilation cooling discharging the indoor return air, which is heated by the heat and mass exchanger, to the outdoor by passing the indoor return air through the second path and supplying the outdoor intake air, which is cooled by the heat and mass exchanger, to the indoor by passing the outdoor intake air through the first path, by controlling the rotation speed of the heat and mass exchanger to within the preset second speed range, and 
ventilation heating supplying the outdoor intake air, which is heated by the heat and mass exchanger, to the indoor by passing the outdoor intake air through the second path and discharging the indoor return air, which is cooled by the heat and mass exchanger, to the outdoor by passing the indoor return air through the first path, by controlling the rotation speed of the heat and mass exchanger to within the preset second speed range;” 
and replace with:
--selectively cause the air conditioner to perform 
dehumidification by supplying dehumidified air to an indoor by passing indoor return air through the first path and discharging humidified air to an outdoor by passing outdoor intake air through the second path, by controlling the rotation speed of the heat and mass exchanger to within a preset first speed range, 2Application No. 15/195,049 Docket No. 021055.0015 
humidification by discharging the dehumidified air to the outdoor by passing the outdoor intake air through the first path and supplying the humidified air to the indoor by passing the indoor return air through the second path, by controlling the rotation speed of the heat and mass exchanger to within the preset first speed range, 
energy recovery ventilation by recovering and transferring heat and moisture between the indoor return air and the outdoor intake air by the heat and mass exchanger, by passing the indoor return air through the second path to be discharged to the outdoor and passing the outdoor intake air through the first path to be supplied to the indoor, by controlling the rotation speed of the heat and mass exchanger to within a preset second speed range, 
ventilation cooling by discharging the indoor return air, which is heated by the heat and mass exchanger, to the outdoor by passing the indoor return air through the second path and supplying the outdoor intake air, which is cooled by the heat and mass exchanger, to the indoor by passing the outdoor intake air through the first path, by controlling the rotation speed of the heat and mass exchanger to within the preset second speed range, and 
ventilation heating by supplying the outdoor intake air, which is heated by the heat and mass exchanger, to the indoor by passing the outdoor intake air through the second path and discharging the indoor return air, which is cooled by the heat and mass exchanger, to the outdoor by passing the indoor return air through the first path, by controlling the rotation speed of the heat and mass exchanger to within the preset second speed range.--




Reasons for Allowance

Claims 1, 3, 14-15, 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Phannavong (US 2011/0308265) in view of Young (KR 20130066910A), further in view of Dinnage (US 2005/0050906) and Namatame (US 6,099,623) and Teige (US 2010/0307175).
Regarding claim 1, the closest prior art of record when considered as a whole, either alone or in combination, does not teach or render obvious:
An air conditioner, comprising: a casing including a plurality of paths through which air passes; a plurality of dampers arranged at an entrance and an exit of each of the plurality of paths; a heat and mass exchanger including a hygroscopic material, arranged across the plurality of paths, and configured to be driven to rotate with respect to the casing; a heat exchanger having a heat transfer medium flowing inside the heat exchanger, and arranged on at least one path among the plurality of paths, the heat exchanger comprising: an upstream evaporator arranged at an upstream side of the heat and mass exchanger in a first path among the plurality of paths; and a condenser arranged at an the upstream side of the heat and mass exchanger in a second path among the plurality of paths, a downstream evaporator arranged at a downstream side of the heat and mass exchanger in the first path; a downstream condenser arranged at the downstream side of the heat and mass exchanger in the second path; and a controller configured to: open and close the entrance and the exit by applying a first control signal to the plurality of dampers, and, control a rotation speed of the heat and mass exchanger by applying a second control signal to the heat and mass exchanger; and selectively cause the air conditioner to perform dehumidification supplying dehumidified air to an indoor by passing indoor return air through the first path and discharging humidified air to an outdoor by passing outdoor intake air through the second path, by controlling the rotation speed of the heat and mass exchanger to within a preset first speed range, humidification discharging the dehumidified air to the outdoor by passing the outdoor intake air through the first path and supplying the humidified air to the indoor by passing the indoor return air through the second path, by controlling the rotation speed of the heat and mass exchanger to within the preset first speed range, energy recovery ventilation recovering and transferring heat and moisture between the indoor return air and the outdoor intake air by the heat and mass exchanger, by passing the indoor return air through the second path to be discharged to the outdoor and passing the outdoor intake air through the first path to be supplied to the indoor, by controlling the rotation speed of the heat and mass exchanger to within a preset second speed range, ventilation cooling discharging the indoor return air, which is heated by the heat and mass exchanger, to the outdoor by passing the indoor return air through the second path and supplying the outdoor intake air, which is cooled by the heat and mass exchanger, to the indoor by passing the outdoor intake air through the first path, by controlling the rotation speed of the heat and mass exchanger to within the preset second speed range, and ventilation heating supplying the outdoor intake air, which is heated by the heat and mass exchanger, to the indoor by passing the outdoor intake air through the second path and discharging the indoor return air, which is cooled by the heat and mass exchanger, to the outdoor by passing the indoor return air through the first path, by controlling the rotation speed of the heat and mass exchanger to within the preset second speed range.
Phannavong as modified teaches the air conditioner of claim 1, and further through Namatame teaches humidity control with a rotary element (Namatame, Abstract) and a dehumidification, humidification, and recovery mode (Namatame, col. 5, lines 65-68 to col. 6, lines 1-14, further see Abstract). However, Namatame fails to teach that the controller is configured to perform the specific language at which these modes operate, and further is silent in regard to certain modes operating at a first preset speed range and second preset speed range. Further, Teige notes the rotation speed be adjusted per the desired operation of the system (Teige, paragraph [0054]). While an argument can be made that optimization of the speed of the heat and mass exchanger can be determined as desired by one of ordinary skill in the art, in the Examiner’s opinion, this would require a deal of impermissible hindsight as in conjunction with the control steps as to how each mode occurs and the modes occurring within either the first or second preset range, the combination would not be obvious to modify together as the totality of the limitations are not met by the art.
Thus, the modification would not be obvious, and the claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of claim 1, with dependent claims therefrom are considered allowable.
Regarding claim 17, the closest prior art of record when considered as a whole, either alone or in combination, does not teach or render obvious:
An air conditioner, comprising: a casing including a plurality of paths through which air passes; a plurality of dampers arranged at an entrance and an exit of each of the plurality of paths; a heat and mass exchanger including a hygroscopic material, arranged across the plurality of paths, and configured to be driven to rotate with respect to the casing; a heat exchanger having a heat transfer medium flowing inside the heat exchanger, and arranged on at least one path among the plurality of paths, the heat exchanger comprising: an upstream evaporator arranged at an upstream side of the heat and mass exchanger in a first path among the plurality of paths,- and a condenser arranged at the upstream side of the heat and mass exchanger in a second path among the plurality of paths; a downstream evaporator arranged at a downstream side of the heat and mass exchanger in the first path; and 5Application No. 15/195,049 Docket No. 021055.0015 a controller configured to open and close the entrance and the exit by applying a first control signal to the plurality of dampers, and control a rotation speed of the heat and mass exchanger by applying a second control signal to the heat and mass exchanger, wherein the controller is further configured to selectively cause the air conditioner to perform dehumidification, humidification, energy recovery ventilation, ventilation cooling, and ventilation heating by controlling the rotation speed of the heat and mass exchanger, and wherein the upstream evaporator and the condenser operate and the downstream evaporator and a downstream condenser do not operate during the dehumidification, the upstream evaporator and the downstream condenser do not operate and the condenser and the downstream evaporator operate during the humidification, the upstream evaporator, the condenser, the downstream evaporator, and the downstream condenser do not operate during the energy recovery ventilation, and the upstream evaporator and the condenser do not operate and the downstream evaporator and the downstream condenser operate during the ventilation cooling and the ventilation heating.
While Namatame teaches teaches humidity control with a rotary element (Namatame, Abstract) and a dehumidification, humidification, and recovery mode (Namatame, col. 5, lines 65-68 to col. 6, lines 1-14, further see Abstract), the specific controls of which heat exchangers are operating, and in fact, does not teach the operation of condensers or evaporators in these modes.
Thus, the modification would not be obvious, and the claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763